Citation Nr: 0935526	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1961 and from September 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in April 2009.  A 
transcript is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during 
service.

2.  The Veteran maintains that he has experienced a ringing 
in the ears since service and that he has not been exposed to 
excessive noise since service.

3.  When resolving doubt in the Veteran's favor, his tinnitus 
is reasonably shown to be related to military service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran maintains that his tinnitus is directly related 
to excessive noise exposure during his military service.  In 
lay statements and at this Travel Board hearing in April 
2009, he testified that he was exposed to significant noise 
coincident with service with the Regimental Rifle Team and 
that he was required to practice four or more hours weekly on 
firing ranges.  He denied any significant post-service noise 
exposure.  

Service treatment records (STRs) from the Veteran's first 
period of service are completely negative for complaints, 
findings or treatment for hearing loss, tinnitus, or other 
ear pathology and did not otherwise provide information 
regarding noise exposure.  STRs for his second period of 
service show the Veteran noted some trouble hearing at 
service discharge in June 1962, but did not specifically 
complain of tinnitus.  Audiometric results indicate right ear 
hearing loss as defined by VA regulations.  

There are no medical records immediately subsequent to 
service which contain a diagnosis of tinnitus.  In fact, 
there are no pertinent clinical records associated with the 
claims file until the March 2008 VA examination, more than 45 
years later.  This examination was for the specific purpose 
of obtaining an opinion as to whether or not any current 
tinnitus and hearing loss could be related to service.  The 
Veteran reported problems with hearing since his second 
period of service as a result of exposure to rifle fire 
during basic training without ear protection.  He reported 
that he was also a member of a rifle team.  After military 
service he was employed as a teacher and denied occupational 
noise exposure although he had hunted recreationally in the 
past.  The Veteran reported that he did not know when his 
tinnitus began, but that he has had it for several years.  
The tinnitus occurs constantly in both ears.  

Audiometric findings were consistent with a mild 
sensorineural hearing loss at 1000 Hz to 2000 Hz and a 
moderately-severe to severe hearing loss at 3000Hz to 8000Hz.  
In relevant part, the examiner concluded that it was less 
likely as not that any current tinnitus was a result of his 
military service noise exposure on the basis that the Veteran 
could not remember when it began or what caused it.  

It is noted that in April 2008, service connection was 
established for right ear hearing loss on the basis that STRs 
showed right ear hearing loss at service discharge.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Although tinnitus was not diagnosed until 2008, the Board is 
satisfied that it cannot be clearly dissociated from his 
military service.  There is little controversy in this case 
as to whether the Veteran was exposed to noise trauma in 
service.  His service records indicate that he was awarded 
the Expert Rifle Badge, therefore his account of his exposure 
is credible and entirely consistent with the circumstances of 
his service.  See also DD Form - 214s.  Additionally, the 
evidence shows that the Veteran was not exposed to excessive 
noise post service.  The Veteran testified that he is a 
retired public school teacher.  Finally, the Board 
acknowledges the negative medical opinion rendered in March 
2008.  At that time, the examiner stated the Veteran's 
tinnitus was not service related and that her opinion was 
based on the Veteran's inability to remember when his 
tinnitus began and what caused it.  A review of the record 
however reveals that the Veteran has consistently attributed 
his tinnitus to in-service noise exposure.  On his 
application for benefits, received in November 2007, the 
Veteran attributed his tinnitus to service.  On notice of 
disagreement in June 2008, he stated that he could not recall 
a specific date, but he had no doubt that it started during 
service when he served on the military shooting team.  See 
also Veteran's statement dated in July 2008 and the April 
2009 hearing transcript.  Given that the Veteran is competent 
to attest to when he started to experience ringing in the 
ears and has consistently asserted such during the pendency 
of this appeal, and the examiner's reliance on the Veteran's 
inability to set forth a specific date on examination, the 
Board finds that the evidence is in equipoise as to whether 
the Veteran's tinnitus began in service.  Thus, after 
resolving doubt in the Veteran's favor, the requirements for 
service connection are met.

Consequently, the benefit of the doubt is resolved in the 
Veteran's favor and service connection for tinnitus is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for tinnitus is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


